Title: [On Discoveries, 14 October 1736]
From: Franklin, Benjamin
To: 


Reprinted by Duane (Works, IV, 374–7) and later by William Temple Franklin, Sparks, and Bigelow, but not by Smyth (see above, I, 170), this essay, as Alfred Owen Aldridge has shown, originally appeared in The Prompter, a London literary periodical, June 11, 1736. It was reprinted, without the opening paragraph and with other excisions and changes, in the London Magazine, v (June 1736), 297–8, and the Gentleman’s Magazine, vi (June 1736), 313–14. The New England Weekly Journal reprinted it from the London Magazine, Sept. 21, 1736. Typographical similarities indicate that Franklin probably reprinted it from the Weekly Journal.
